Citation Nr: 1316589	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  12-14 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for diabetes mellitus and COPD.

The Board has reviewed both the Veteran's paper claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

The issues of service connection for a disorder of the hands and fingers manifested by tingling, numbness, and pain, and for increased disability ratings for disabilities of the low back, right hip, and left and right knees, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's type II diabetes mellitus was not diagnosed until many years after his service.

2.  During service the Veteran did not set foot on land in Vietnam, and the vessel on which he served off the coast of Vietnam did not enter the inland waterways of Vietnam.

CONCLUSIONS OF LAW

1.  The circumstances of the Veteran's service do not warrant a presumption that he was exposed to an herbicide during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 3.313(a) (2012).

2.  The Veteran's diabetes mellitus was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in a letter issued in April 2011, prior to the June 2011 rating decision denying service connection for COPD and diabetes.  That letter addressed the information and evidence necessary to substantiate claims for service connection, and informed the Veteran how VA assigns disability ratings and effective dates.  The letter also addressed the circumstances under which herbicide exposure is and is not presumed based on shipboard service around Vietnam, and the types of evidence relevant to a claim of disability due to asbestos exposure.  The letter also addressed who was to provide the evidence.

With respect to the diabetes service connection claim that the Board is deciding at this time, the claims file contains the Veteran's service medical records, service personnel records, post-service medical records, and the transcript of a videoconference hearing the Veteran had in February 2013 before the undersigned Veterans Law Judge (VLJ).  The Veteran's current diagnosis of diabetes is not in question and the Veteran does not contend that diabetes became manifest during service or the year following service.  Therefore a VA medical examination or opinion addressing the etiology of his diabetes is not necessary, as such could not help to substantiate the claim, which is based on exposure to an herbicide during service.  In the Board videoconference hearing, the VLJ fully explained the issues and suggested the submission of any evidence that might have been overlooked.  The VLJ thus complied with the duties regarding hearings set forth in 38 C.F.R. § 3.103(c), see also Bryant v. Shinseki, 23 Vet. App. 488 (2010), and any error in the notice provided during the Veteran's hearing was harmless error. 

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claim the Board is deciding at this time.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Diabetes

The Veteran has type II diabetes mellitus.  He essentially contends that it developed as a result of exposure during service to an herbicide agent such as Agent Orange.  He asserts that he was exposed to an herbicide agent as he served aboard the USS Bradley in the waters off Vietnam in 1972 and 1973.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including diabetes mellitus, may also be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, service connection for specific diseases, including type II diabetes mellitus, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran was exposed to Agent Orange or another herbicide agent, service connection for diabetes mellitus will be presumed if that disease becomes manifest to a degree of 10 percent disabling at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed this issue in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), and confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit held in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196. 

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has stated that, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has diabetes mellitus that was diagnosed many years after service.  He does not contend that his diabetes became manifest while he was in service; and his service treatment records do not contain any finding of diabetes.  He does not contend that his diabetes became manifest during the year following his service.  In a VA examination during that year, in December 1991, the examiner indicated that the Veteran's endocrine function was normal.  The claims file does not contain any medical finding or opinion linking the Veteran's diabetes to any disease, injury, or event during the Veteran's service.  The preponderance of the evidence is against any finding that the Veteran's diabetes became manifest during service or the year following service.  Therefore, his service connection claim turns on the question of claimed herbicide exposure.

The Veteran had active service during the Vietnam War period.  He served in the Navy, and from 1971 to 1974 served aboard the USS Bradley.  The USS Bradley operated in the coastal waters of Vietnam in late 1972 and early 1973.  Research by the United States Armed Service Center for Unit Records (CURR) verified dates in December 1972 when the USS Bradley conducted operations in the Gulf of Tonkin off the coast of Vietnam.  The CURR researcher reported that the history, which includes deck logs, does not document that the ship docked or transited inland waterways nor that personnel from the ship stepped foot on land in Vietnam.  The Veteran does not claim, and service records do not show, that he set foot on land in the Republic of Vietnam.  The Veteran contends that he had herbicide exposure by serving aboard the USS Bradley in the coastal waters of Vietnam.  In the February 2013 Board videoconference hearing, he noted that his duties included washing external surfaces of the ship.

As the Veteran did not set foot on land in Vietnam and the vessel on which he served did not enter the inland waters of Vietnam, the Board will not presume that the Veteran was exposed to an herbicide during service.  The Veteran has suggested that in washing surfaces of the ship he was exposed to an herbicide.  As service department records do not show that the USS Bradley entered the inland waters of Vietnam, there is no evidence that the ship's surfaces came into contact with an herbicide that in turn could come into contact with service members who washed those surfaces.  Those duties by the Veteran therefore do not constitute evidence that he was exposed to an herbicide.

As the Board does not find that the Veteran was exposed to an herbicide during service, the Board will not presume that his post-service diabetes is service connected.  As service connection for the Veteran's diabetes is not established on a direct basis, may not be presumed as a chronic disease, and may not be presumed due to claimed herbicide exposure, the Board denies the appeal on that issue.


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.


REMAND

The Veteran contends that he has COPD that began during service or developed as a result of exposure during service to asbestos and lead paint.  The Veteran had duties as a gunner's mate and served aboard several vessels.  He reports that he was exposed to asbestos and lead paint in his duties as a gunner's mate working in and repairing and maintaining ships' ammunition storage magazines.  He states that he was also exposed to asbestos in ships' sleeping and eating areas.

His service treatment records reflect his reports of cold symptoms, sinus congestion, coughing, dyspnea, and chest pain.  Clinicians attributed some of those symptoms to colds, acute or chronic bronchitis, and respiratory irritation due to tobacco smoking.  On some occasions clinicians attributed the reported chest pain to gastroesophageal reflex.  In May 1986 the Veteran was provided a survey, based on his Navy duties, to determine if he should be included in an asbestos medical surveillance program.  On a July 1991 medical history the Veteran checked yes for a history of sinusitis, shortness of breath, and chest pain.  On a July 1991 service separation examination, the examiner checked normal for the condition of the Veteran's lungs and chest.

Post-service records show treatment for sleep apnea from the 1990s forward.  The Veteran was treated for pneumonia in 2005.  He was diagnosed with asthma and COPD in 2010.

No VA medical examination has addressed the Veteran's COPD service connection claim, and the claims file contains no medical finding or opinion addressing the likely etiology of the Veteran's current COPD.  The Board will remand the issue for a VA medical examination with file review and an opinion addressing that question.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The RO should provide the reviewing physician all evidence that is in the Virtual VA electronic claims file and not in the paper claims file and that is relevant to the remanded claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the likely etiology of any current respiratory disorder including COPD.  Provide the examiner the Veteran's claims file and any relevant information from his Virtual VA electronic claims file for review.  Ask the examiner to provide a diagnosis for each current respiratory disorder the Veteran has.  Ask the examiner, for each current respiratory disorder, to provide an opinion as to whether it is at least as likely as not that the current disorder is causally related to disease that manifested during service or to exposures during service, including shipboard exposure to asbestos and lead paint.  Ask the examiner to explain the reasoning leading to his or her conclusions.

2.  Thereafter review the expanded record and reconsider the claim.  If any remanded claims remain less than fully granted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


